 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
September 29, 2017, by and among ATRM Holdings, Inc., a Minnesota corporation
(the “Company”), Lone Star Value Investors, LP, a Delaware limited partnership
(“LSVI”), and Lone Star Value Co-Invest I, LP, a Delaware limited partnership
(“LSV Co-Invest I”, and together with LSVI, the “Holders”).

 

RECITALS

 

WHEREAS, the Company has issued to the Holders unsecured promissory notes with
such principal amounts and accrued and unpaid interest outstanding as set forth
on Exhibit A (collectively, the “Notes”);

 

WHEREAS, the Company and each Holder have agreed, subject to and on the terms
and conditions set forth in this Agreement, that the Holder shall exchange the
Notes for shares of a new class of Series B Preferred Stock, par value $0.001
per share (the “Preferred Stock”), of the Company as set forth on Exhibit A (the
“Shares”); and

 

WHEREAS, the Company has filed a Statement of Designation with respect to the
Preferred Stock as attached hereto as Exhibit B (the “Statement of Designation”)
with the Secretary of State of the State of Minnesota.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE I - EXCHANGE OF SECURITIES

 

Section 1.01. Authorization of Issue. Prior to the Closing (as defined below),
the Company shall have duly authorized the delivery to the Holders of the
Shares.

 

Section 1.02. Exchange of the Notes. Subject to the terms and conditions set
forth in this Agreement, each Holder hereby agrees to exchange at the Closing
(the “Exchange”) its Notes for such number of Shares as set forth on Exhibit A.
The Notes exchanged pursuant to this Agreement shall be cancelled.

 

Section 1.03. Registration. Pursuant to the terms of that certain Registration
Rights Agreement, dated as of September 29, 2017, by and among the Company and
the Holders (the “RRA”), the Shares issued to each Holder pursuant to the
Exchange constitute Registrable Securities (as defined in the RRA) that are
subject to the terms of the RRA.

 

Section 1.04. Outstanding Debt Agreement Acknowledgements. Each of the Company
and each Holder hereby acknowledges and agrees that the Company is party to
certain Loan and Security Agreements (the “Credit Agreements”) with Gerber
Finance Inc. (“Gerber Finance”), pursuant to which the Company is prohibited
from paying or becoming obligated to pay dividends, with certain limited
exceptions, and is limited as to the incurrence of any liability or distribution
of cash or other property in respect of the Company’s equity securities, subject
to certain exceptions set forth in the Credit Agreements, including the Fifth
Agreement of Amendment to Loan and Security Agreement (KBS) and Third Agreement
of Amendment to Loan and Security Agreement (EBGL Acquisition), each dated as of
the date hereof, which permit the parties’ entry into this Agreement and the
transactions contemplated thereby.

 

   

 

 

ARTICLE II - CLOSING DATE; DELIVERY

 

Section 2.01. Closing and Location. The closing of the Exchange (the “Closing”)
shall take place on September 29, 2017, or on such other date as shall be
mutually agreed to by the Company and the Holders (the “Closing Date”), at the
offices of Olshan Frome Wolosky LLP, 1325 Avenue of the Americas, New York, New
York, or such other place as shall be mutually agreed to by the Company and the
Holders.

 

Section 2.02. Issuance. At the Closing, the Company shall instruct its transfer
agent to issue the Shares to the respective Holders on the books and records of
the Company and the Notes shall be cancelled.

 

Section 2.03. Consummation of Closing. All acts, deliveries and confirmations
comprising the Closing, regardless of chronological sequence, shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing and none of such acts, deliveries or
confirmations shall be effective unless and until the last of same shall have
occurred.

 

Section 2.04. No Further Ownership Rights in the Notes. From and after the
Closing, each Holder shall cease to have any rights with respect to its Notes
exchanged pursuant to this Agreement, including any payments of outstanding
principal and accrued and unpaid interest, except as otherwise provided herein
or by applicable law.

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES

 

Section 3.01. Representations and Warranties of the Company. The Company
represents and warrants to each Holder that the following statements are true,
correct and complete as of the date hereof:

 

(a) Corporate Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Minnesota, and has
all requisite corporate power and authority to own, operate and lease its
properties and to carry on its business as and in the places where such
properties are now owned, operated and leased or such business is now being
conducted.

 

(b) Authorization. The Company has the necessary corporate power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its obligations, hereunder. The execution and delivery of this
Agreement and the performance by the Company of its obligations hereunder have
been duly authorized by the Board of Directors of the Company. This Agreement is
the legally valid and binding obligation of the Company, enforceable against it
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

  2 

 

 

(c) No Violation or Breach. Neither the execution and delivery of this
Agreement, nor the consummation by the Company of the transactions contemplated
hereby, (i) will violate or cause a default under any judgment, order, writ or
decree of any court or governmental authority applicable to the Company, (ii)
breach or conflict with the provisions of the constituent documents of the
Company, or (iii) violate, conflict with or breach any agreement, arrangement,
document or instrument to which the Company is a party or by which it is bound.

 

(d) Approvals and Consents. The Company is not required to perform any act or
obtain any consent, authorization, approval or order of, or make any filing or
registration with, any court or governmental agency, or quasi-governmental
agency commission, board, bureau, or instrumentality in order for it to execute,
deliver or perform any of its obligations under this Agreement or to complete
the Exchange in accordance with the terms hereof.

 

(e) Brokers and Finders. The Company nor its officers, directors, managers or
employees has employed any broker, finder, investment banker, financial advisor
or similar professional or incurred any liability for any investment banking
fees, brokerage fees, commissions or finders’ fees in connection with the
transactions contemplated by this Agreement.

 

(f) SEC Reporting and Compliance. None of the Company’s registration statements,
proxy statements, information statements and reports filed with the Securities
and Exchange Commission (“SEC”) since January 1, 2016, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained therein not
misleading.

 

(g) Shares Duly Issued. The Shares to be issued to each Holder in accordance
with the terms hereof shall be, when issued, duly and validly issued, fully paid
and nonassessable.

 

(h) Compliance with Other Instruments. The Company is not in violation or
default (i) of any provisions of its Amended and Restated Articles of
Incorporation or Bylaws, each as amended to date, (ii) of any instrument,
judgment, order, writ or decree, (iii) under any note, indenture or mortgage, or
(iv) under any lease, agreement, contract or purchase order to which it is a
party or by which it is bound, or of any provision of federal or state statute,
rule or regulation applicable to the Company, the violation of which would have
a material adverse effect. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either (A) a default under any
such provision, instrument, judgment, order, writ, decree, contract or agreement
or (B) an event that results in the creation of any lien, charge or encumbrance
upon any assets of the Company or the suspension, revocation, forfeiture, or
nonrenewal of any material permit or license applicable to the Company.

 

Section 3.02. Representations and Warranties of the Holders. Each Holder,
severally and not jointly, represents and warrants to the Company that the
following statements are true, correct and complete as of the date hereof:

 

  3 

 

 

(a) Organization. The Holder is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as and in the places where such properties are now
owned, operated and leased or such business is now being conducted.

 

(b) Authorization. The Holder has the necessary power and authority to enter
into this Agreement and to carry out the transactions contemplated by, and
perform its obligations, hereunder. The execution and delivery of this Agreement
and the performance by the Holder of its obligations hereunder have been duly
authorized by all necessary action on its part. This Agreement is the legally
valid and binding obligation of the Holder, enforceable against it in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

(c) No Violation or Breach. Neither the execution and delivery of this
Agreement, nor the consummation by the Holder of the transactions contemplated
hereby, (i) will violate or cause a default under any judgment, order, writ or
decree of any court or governmental authority applicable to the Holder, (ii)
violate any provision of law, rule or regulation applicable to it or its
certificate of incorporation or by-laws (or other organizational document) or
(iii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it is a party.

 

(d) Governmental Consents. The execution, delivery and performance by it of this
Agreement do not and will not require any registration or filing with, consent
or approval of, or notice to, or other action to, with or by, any federal, state
or other governmental authority or regulatory body, but for that required under
the Securities Exchange Act of 1934, as amended, and the Securities Act of 1933,
as amended (the “Securities Act”), and other SEC and Financial Industry
Regulatory Authority monitored regulations.

 

(e) Ownership of the Note. The Holder is the beneficial owner of its Notes, free
and clear of all liens (other than obligations pursuant to this Agreement).

 

(f) Purchase Entirely for Own Account. The Holder is acquiring the Shares for
its own account, for investment purposes and not with a view to the distribution
thereof, except in compliance with the Securities Act. The Holder understands
that the Shares issued to it may not be resold except pursuant to an effective
registration statement filed under the Securities Act or pursuant to an
exemption from registration thereunder.

 

(g) Investment Experience. The Holder has such knowledge and experience in
financial and business affairs that the Holder is capable of evaluating the
merits and risks of an investment in the Shares. The Holder is either a
“qualified institutional buyer” as defined in Rule 144A under the Securities Act
or an “accredited investor” as defined in Regulation D under the Securities Act,
and was not organized for the purpose of acquiring the Shares. The Holder has
previously invested in securities similar to the Shares. In making its decision
to invest in the Shares, the Holder has relied upon independent investigations
made by the Holder and, to the extent believed by the Holder to be appropriate,
the Holder’s representatives, including the Holder’s own professional, tax and
other advisors. The Holder and its representatives have been given the
opportunity to examine documents and to ask questions of, and to receive answers
from, the Company and its representatives concerning the terms and conditions of
its investment in the Shares. The Holder is able to bear the economic risk of
its investment in the Shares and is presently able to afford the complete loss
of such investment. The Holder acknowledges that the Company is relying on the
truth and accuracy of the foregoing representations and warranties in the
offering of the Shares to the Holder without first having registered the Shares
under the Securities Act.

 

  4 

 

 

(h) Restricted Securities. It has been advised by the Company that (i) the offer
and sale of the Shares have not been registered under the Securities Act; (ii)
the offer and sale of the Shares are intended to be exempt from registration
under the Securities Act pursuant to either Rule 144A or Regulation D under the
Securities Act; and (iii) there is no established market for the Shares, and it
is not anticipated that there will be any active public market for the Shares in
the foreseeable future. The Holder is familiar with Rule 144 promulgated by the
SEC under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

ARTICLE IV - CONDITIONS TO CLOSING

 

Section 4.01. Holder’s Conditions to Closing. The obligations of each Holder to
complete the Exchange shall be subject to the following conditions: (a) the
representations and warranties of the Company contained in this Agreement shall
be true and correct as of the Closing as though made on and as of the Closing
Date, (b) the Company shall have performed all of its obligations and covenants
under this Agreement, (c) no decision, order or similar ruling shall have been
issued (and remain in effect) restraining or enjoining the transactions
contemplated by this Agreement; and (d) from the date hereof to the date of
Closing, there shall not have occurred any change, event, occurrence, fact
condition, development or effect that, individually or in the aggregate, has
had, or is reasonably likely to have, a material adverse effect upon the
business, assets, operations, properties, financial position, results of
operations, prospects or liabilities of the Company or any adverse effect upon
the consummation of this Agreement or any of the transactions contemplated
hereby.

 

Section 4.02. Company’s Conditions to Closing. The Company’s obligations to
complete the Exchange with respect to each Holder shall be subject to the
following conditions: (a) the representations and warranties of the Holder
contained in this Agreement shall be true and correct as of the Closing as
though made on and as of the Closing Date, (b) the Holder having delivered its
original Notes to the Company for cancellation, (c) the Holder shall have
performed all of its obligations and covenants under this Agreement, (d) no
decision, order or similar ruling shall have been issued (and remain in effect)
restraining or enjoining the transactions contemplated by this Agreement; and
(e) from the date hereof to the date of Closing, there shall not have occurred
any change, event, occurrence, fact condition, development or effect that,
individually or in the aggregate, has had, or is reasonably likely to have, a
material adverse effect upon the business, assets, operations, properties,
financial position, results of operations, prospects or liabilities of the
Company or any adverse effect upon the consummation of this Agreement or any of
the transactions contemplated hereby.

 

  5 

 

 

ARTICLE V - INDEMNIFICATION

 

Section 5.01. Indemnification by the Holders. Each Holder agrees to indemnify
and hold the Company Indemnified Persons (as defined below) harmless from any
and all Losses (as defined below) (including taxes) that the Company Indemnified
Persons may incur due to:

 

(a) any significant inaccuracy or breach of any of the representations and
warranties given by the Holder herein; or

 

(b) the nonfulfillment or breach of any covenant, undertaking, agreement or
other obligation of the Holder contained herein.

 

Section 5.02. Indemnification by the Company. The Company agrees to indemnify
and hold the Holder Indemnified Persons harmless from any and all Losses
(including Taxes) that the Holder Indemnified Person may incur due to:

 

(a) any significant inaccuracy or breach of any of the representations and
warranties of the Company contained herein; or

 

(b) the nonfulfillment or breach of any covenant, undertaking, agreement or
other obligation of the Company contained herein.

 

Section 5.03. Survival of Indemnification. The representations and warranties of
the parties contained in this Agreement and the rights to indemnification under
this Agreement with respect thereto will survive the Closing Date for a period
of eighteen (18) months after the Closing Date.

 

Section 5.04. Third Party Claims.

 

(a) A party entitled to indemnification hereunder (an “Indemnified Party”) shall
notify promptly the indemnifying party (the “Indemnifying Party”) in writing of
the commencement of any action or proceeding with respect to which a claim for
indemnification may be made pursuant to this Agreement; provided, however, that
the failure of any Indemnified Party to provide such notice shall not relieve
the Indemnifying Party of its obligations under this Agreement, except to the
extent the Indemnifying Party is actually materially prejudiced thereby. In case
any claim, action or proceeding is brought against an Indemnified Party and the
Indemnified Party notifies the Indemnifying Party of the commencement thereof,
the Indemnifying Party shall be entitled to participate therein and to assume
the defense thereof, to the extent that it chooses, with counsel reasonably
satisfactory to such Indemnified Party, and after notice from the Indemnifying
Party to such Indemnified Party that it so chooses, the Indemnifying Party shall
not be liable to such Indemnified Party for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
(i) if the Indemnifying Party fails to take reasonable steps necessary to defend
diligently the action or proceeding within twenty (20) calendar days after
receiving notice from such Indemnified Party that the Indemnified Party believes
it has failed to do so, or (ii) if such Indemnified Party who is a defendant in
any claim or proceeding which is also brought against the Indemnifying Party
reasonably shall have concluded that there may be one or more legal defenses
available to such Indemnified Party which are not available to the Indemnifying
Party, or (iii) if representation of both parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct,
then, in any such case, the Indemnified Party shall have the right to assume or
continue its own defense as set forth above (but with no more than one firm of
counsel for all Indemnified Parties in each jurisdiction), and the Indemnifying
Party shall be liable for any expenses therefor.

 

  6 

 

 

(b) No Indemnifying Party shall, without the written consent of the Indemnified
Party, effect the settlement or compromise of, or consent to the entry of any
judgment with respect to, any pending or threatened action or claim in respect
of which indemnification may be sought hereunder (whether or not the Indemnified
Party is an actual or potential party to such action or claim) unless such
settlement, compromise or judgment (i) includes an unconditional release of the
Indemnified Party from all liability arising out of such action or claim, (ii)
does not include a statement as to or an admission of fault, culpability or a
failure to act, by or on behalf of any Indemnified Party and (iii) does not
include any injunctive or other non-monetary relief to the detriment of the
Indemnified Party.

 

Section 5.05. Notwithstanding anything herein to the contrary, no reimbursement
for Losses asserted against Indemnifying Party under this Agreement shall be
required unless and until the cumulative aggregate amount of such Losses equals
or exceeds $25,000, and then from the first dollar of such Losses, as determined
up to a maximum of such amount that is equal to the aggregate Stated Value of
the Shares.

 

Section 5.06. For purposes of this Section 5, “Company Indemnified Persons”
means the Company, its affiliates and their respective stockholders, partners,
members, managers, directors, officers, employees, agents, affiliates,
representatives and consultants and each of their respective heirs, executors,
owners, successors and assigns.

 

Section 5.07. For purposes of this Section 5, “Holder Indemnified Persons” means
each Holder, its affiliates and their respective stockholders, partners,
members, managers, directors, officers, employees, agents, affiliates,
representatives and consultants and each of their respective heirs, executors,
owners, successors and assigns.

 

Section 5.08. For purposes of this Section 5, “Losses” means any and all
liabilities, obligations, losses, debts, charges, judgments, fines, penalties,
amounts paid in settlement, damages, costs, expenses, claims, fees and expenses
(including the expense of investigation and reasonable attorneys’ fees and
expenses in connection therewith).

 

ARTICLE VI - MISCELLANEOUS

 

Section 6.01. Definitions. Capitalized terms used herein but not specifically
defined herein shall have the meanings ascribed to them in the Certificate of
Designation.

 

Section 6.02. Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

Section 6.03. Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof and supersedes all prior agreements with respect thereto.

 

  7 

 

 

Section 6.04. Effectiveness; Amendments. This Agreement shall not become
effective and binding on a party hereto unless and until a counterpart signature
page to this Agreement has been executed and delivered by such party. Once
effective, this Agreement may not be modified, amended or supplemented, nor may
any of the conditions to Closing be waived, except in a writing signed by the
Company and the Holders.

 

Section 6.05. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 6.06. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. Delivery of an executed
signature page of this Agreement by telecopier or e-mail shall be effective as
delivery of a manually executed signature page of this Agreement.

 

Section 6.07. Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

 

Section 6.08. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, regardless
of the laws that might otherwise govern under applicable principles of conflict
of laws of the State of New York. The parties hereby irrevocably submit to the
non-exclusive jurisdiction of any federal or state court located within the
borough of Manhattan of the City, County and State of New York over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby. The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, jury trial and any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.

 

Section 6.09. Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (a) when delivered personally by
hand (with written confirmation of receipt), (b) when sent by facsimile (with
written confirmation of transmission) or (c) one business day following the day
sent by overnight courier (with written confirmation of receipt), in each case
at the following addresses and facsimile numbers (or to such other address or
facsimile number as a party may have specified by notice given to the other
party(ies) pursuant to this provision):

 

  8 

 

 

  (a) If to the Company, to:

 

ATRM Holdings, Inc.

5215 Gershwin Avenue N.

Oakdale, Minnesota 55128

Attention: Daniel M. Koch, President and Chief Executive Officer

 

with a copy to (which copy shall not constitute notice):

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10022

Facsimile: (212) 451-2222

Attention: Adam W. Finerman, Esq.

 

  (b) If to the Holders, to:

 

Lone Star Value Investors, LP

Lone Star Value Co-Invest I, LP

53 Forest Avenue, 1st Floor

Old Greenwich, Connecticut 06870

Facsimile: (203) 990-0727

Attention: Mr. Jeffrey E. Eberwein, Manager

                  and

                  Ms. Hannah Bible, General Counsel

 

Section 6.10. Specific Performance. Each party hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which such
party would not have an adequate remedy at law for money damages, and therefore
each party hereto agrees that in the event of any such breach the other party
may seek the remedy of specific performance of such covenants and agreements and
injunctive and other equitable relief (without the requirement to post bond or
other security) in addition to any other remedy to which such party may be
entitled, at law or in equity.

 

Section 6.11. Remedies Cumulative. All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any right,
power or remedy thereof by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.

 

Section 6.12. No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by the other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof, shall not constitute a waiver by such party
of its right to exercise any such or other right, power or remedy or to demand
such compliance.

 

Section 6.13. No Third Party Beneficiaries. This Agreement is not intended to be
for the benefit of, and shall not be enforceable by, any person who or which is
not a party hereto.

 

Section 6.14. Representation by Counsel. Each Holder acknowledges that Olshan
Frome Wolosky LLP represents the Company and does not, and did not, represent
the Holder in connection with this Agreement and the Exchange. Each of the
Company and each Holder acknowledges that it has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would provide
any party with a defense to the enforcement of the terms of this Agreement
against such party based upon lack of legal counsel shall have no application
and is expressly waived.

 

[Signature Pages Follow]

 

  9 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY: ATRM HOLDINGS, INC.         By: /s/ Daniel M. Koch   Name: Daniel M.
Koch   Title: President and Chief Executive Officer

 

HOLDERS: LONE STAR VALUE INVESTORS, LP  

By: Lone Star Value Investors GP, LLC,

General Partner

        By: /s/ Jeffrey E. Eberwein   Name: Jeffrey E. Eberwein   Title: Manager

 

  Lone Star Value Co-Invest I, LP  

By: Lone Star Value Investors GP, LLC,

General Partner

        By: /s/ Jeffrey E. Eberwein   Name: Jeffrey E. Eberwein   Title: Manager

 

SIGNATURE PAGE TO EXCHANGE AGREEMENT

 

   

 

 

Exhibit A

 

Holder  Issuance Date  Principal Amount Outstanding   Accrued and Unpaid
Interest Outstanding   Shares of Series B Preferred Stock  Lone Star Value
Investors, LP  April 1, 2014  $4,795,189.27   $145,454.07    49,406  Lone Star
Value Co-Invest I, LP  July 21, 2014  $2,984,098.46   $90,517.65    30,746  Lone
Star Value Co-Invest I, LP  September 19, 2014  $2,387,278.76   $72,414.12  
 24,597  Lone Star Value Co-Invest I, LP  October 4, 2016  $2,182,872.89  
$66,213.81    22,491  Lone Star Value Co-Invest I, LP  March 31, 2017 
$515,166.67   $15,626.72    5,308              TOTAL    132,548 

 

   

 

 

Exhibit B

 

Statement of Designation

 

   

 

 

STATEMENT OF DESIGNATION

OF

10.00% SERIES B CUMULATIVE PREFERRED STOCK

OF

ATRM HOLDINGS, INC.

 

Pursuant to Section 302A.401 Subd. 3(b) of the

Minnesota Statutes

 

The undersigned, Daniel M. Koch, does hereby certify that:

 

1. He is the duly elected and acting President and Chief Executive Officer of
ATRM Holdings, a Minnesota corporation (the “Corporation”).

 

2. Pursuant to the authority conferred upon the Board of Directors of the
Corporation (the “Board”) by the Amended and Restated Articles of Incorporation
of the Corporation and in accordance with the provisions of Minnesota Statutes
Section 302A.401, subd. 3(b), effective September 29, 2017, the Board adopted
the following resolution creating a series of preferred stock, par value $0.001
per share (“Preferred Stock”), of the Corporation designated as 10.00% Series B
Cumulative Preferred Stock:

 

WHEREAS, the Amended and Restated Articles of Incorporation of the Corporation
(the “Articles of Incorporation”) provide for 200,000 shares of undesignated
stock, of which 3,000 shares are presently designated or authorized; and

 

WHEREAS, the Board is authorized to fix the rights, preferences and
restrictions, including without limitation, as to distributions, of any
undesignated shares and the number of shares constituting any series and the
designation thereof.

 

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the authority vested in the
Board by the Articles of Incorporation, the Board does hereby provide for the
issuance of a series of Preferred Stock and does hereby fix and herein state and
express the designations, powers, preferences and relative and other special
rights, and the qualifications, limitations and restrictions, of such series of
Preferred Stock as follows:

 

Section 1. Number of Shares and Designation. This series of Preferred Stock
shall be designated as 10.00% Series B Cumulative Preferred Stock, par value
$0.001 per share (the “Series B Preferred Stock”), and the number of shares that
shall constitute such series shall be 160,000.

 

Section 2. Definitions. For purposes of the Series B Preferred Stock and as used
in this Statement, the following terms shall have the meanings indicated:

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which state or federally chartered banking institutions in New York, New York
are not required to be open.

 

   

  

 

“Bylaws” shall mean the Bylaws of the Corporation, as may be amended from time
to time.

 

“Common Stock” shall mean the common stock, $0.001 par value, of the
Corporation.

 

“Dividend Default” shall mean the Corporation’s failure to pay dividends (either
in cash or in-kind) on the Series B Preferred Stock in full for any Dividend
Period in accordance with Section 3 hereof.

 

“Dividend Payment Date” shall have the meaning set forth in paragraph (a) of
Section 3 hereof.

 

“Dividend Periods” shall mean quarterly dividend periods commencing on the first
day of each of January, April, July and October and ending on and including the
day preceding the first day of the next succeeding Dividend Period.

 

“Dividend Rate” shall mean the dividend rate accruing on the Series B Preferred
Stock, as applicable from time to time pursuant to the terms hereof.

 

“Dividend Record Date” shall have the meaning set forth in paragraph (a) of
Section 3 hereof.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

 

“Junior Shares” shall have the meaning set forth in paragraph (c) of Section 6
hereof.

 

“Parity Shares” shall have the meaning set forth in paragraph (b) of Section 6
hereof.

 

“Penalty Rate” shall mean 12.00% per annum.

 

“Person” shall mean any individual, firm, partnership, limited liability
company, corporation or other entity, and shall include any successor (by merger
or otherwise) of such entity.

 

“SEC” shall have the meaning set forth in Section 8 hereof.

 

“Senior Shares” shall have the meaning set forth in paragraph (a) of Section 6
hereof.

 

“Series B Preferred Stock” shall have the meaning set forth in Section 1 hereof.

 

“set apart for payment” shall be deemed to include, without any further action,
the following: the recording by the Corporation in its accounting ledgers of any
accounting or bookkeeping entry that indicates, pursuant to an authorization by
the Board and a declaration of dividends or other distribution by the
Corporation, the initial and continued allocation of funds to be so paid on any
series or class of shares of stock of the Corporation; provided, however, that
if any funds for any class or series of Junior Shares or any class or series of
Parity Shares are placed in a separate account of the Corporation or delivered
to a disbursing, paying or other similar agent, then “set apart for payment”
with respect to the Series B Preferred Stock shall mean irrevocably placing such
funds in a separate account or irrevocably delivering such funds to a
disbursing, paying or other similar agent.

 

 2  

  

 

“Stated Rate” shall mean 10.00% per annum.

 

“Statement” shall mean this Statement of Designation of the Series B Preferred
Stock.

 

“Stated Value” shall mean $100.00 (as appropriately adjusted by the Board to
reflect any Stock Split with respect to the Common Stock).

 

“Stock Split” shall mean any stock splits (including those effected pursuant to
a Common Stock dividend), subdivisions or combinations.

 

“Transfer Agent” means Computershare, or such other agent or agents of the
Corporation as may be designated by the Board or its duly authorized designee as
the transfer agent, registrar and dividend disbursing agent for the Series B
Preferred Stock.

 

“Voting Preferred Shares” shall have the meaning set forth in Section 7 hereof.

 

“Voting Stock” shall mean stock of any class or kind having the power to vote
generally for the election of directors.

 

Section 3. Dividends.

 

(a) Holders of Series B Preferred Stock shall be entitled to receive, when, as
and if declared by the Board or a duly authorized committee thereof, in its sole
discretion, out of funds of the Corporation legally available for the payment of
distributions, cumulative preferential cash dividends per share at a rate per
annum equal to the Dividend Rate multiplied by the Stated Value (as of the date
hereof equivalent to an annual amount of $10.00 per share); provided, however,
if the Corporation at its sole option elects to do so prior to a Dividend
Period, for up to four Dividend Periods in any consecutive 36-month period
(determined on a rolling basis), dividends for such Dividend Period may be paid
in-kind through the issuance of additional shares of Series B Preferred Stock to
Holders of Series B Preferred Stock at a rate per annum equal to the Penalty
Rate multiplied by the Stated Value; provided, further, that dividends for the
Dividend Period ending September 30, 2017 shall be paid in-kind and such
Dividend Period shall not be counted towards the four Dividend Periods in any
consecutive 36-month period (determined on a rolling basis) for which the
Corporation may elect to pay in-kind. Except as otherwise provided in paragraphs
(b) and (c) of this Section 3, the Dividend Rate shall be equal to the Stated
Rate. Such dividends shall accrue and accumulate, whether or not earned or
declared, on each issued and outstanding share of the Series B Preferred Stock
from (and including) the original date of issuance of such share and shall be
payable quarterly in arrears on the last calendar day of each Dividend Period,
except for dividends for the Dividend Period ending September 30, 2017, which
shall be payable at the end of the next Dividend Period (each such day being
hereinafter called a “Dividend Payment Date”); provided that (i) Series B
Preferred Stock issued during any Dividend Period after the Dividend Record Date
for such Dividend Period shall only begin to accrue dividends on the first day
of the next Dividend Period; and provided, further, that (ii) if any Dividend
Payment Date is not a Business Day, then the dividend that would otherwise have
been payable on such Dividend Payment Date (if declared) may be paid on the next
succeeding Business Day with the same force and effect as if paid on such
Dividend Payment Date, and no interest or additional dividends or other sums
shall accrue on the amount so payable from such Dividend Payment Date to such
next succeeding Business Day. Any dividend payable on the Series B Preferred
Stock for any partial Dividend Period shall be prorated and computed on the
basis of a 360-day year consisting of twelve 30-day months. Dividends shall be
payable to holders of record as they appear in the stock records of the
Corporation at the close of business on the applicable record date, which shall
be the 15th day of the month in which the applicable Dividend Payment Date
occurs, or such other date designated by the Board or an officer of the
Corporation duly authorized by the Board for the payment of dividends that is
not more than 30 nor less than 10 days prior to such Dividend Payment Date (each
such date, a “Dividend Record Date”).

 

 3  

  

 

(b) Upon the occurrence of four accumulated, accrued and unpaid Dividend
Defaults, whether consecutive or non-consecutive, then:

 

(i) the Dividend Rate shall increase to the Penalty Rate for each subsequent
Dividend Payment Date thereafter until such time as the Corporation has paid all
accumulated accrued and unpaid dividends on the Series B Preferred Stock in full
and has paid accrued dividends for the two most recently completed Dividend
Periods in full in a timely manner, at which time the Dividend Rate shall revert
to the Stated Rate for cash dividends; and

 

(ii) until such time as the Dividend Rate reverts to the Stated Rate pursuant to
subparagraph (i) of this paragraph (b), the holders of Series B Preferred Stock
will have the voting rights and director election rights described in Section
7(a) hereof.

 

After the Dividend Rate reverts to the Stated Rate pursuant to subparagraph (i)
of this paragraph (b), the Dividend Rate shall not again increase to the Penalty
Rate for cash dividends and the holders of Series B Preferred Stock shall not
again have the voting rights and director election rights described in Section
7(a) hereof until the subsequent occurrence of an additional four accumulated,
accrued and unpaid Dividend Defaults, whether consecutive or non-consecutive.

 

(c) No dividend on the Series B Preferred Stock will be declared by the
Corporation or paid or set apart for payment by the Corporation at such time as
the terms and provisions of Senior Shares or any agreement of the Corporation,
including any agreement relating to its indebtedness, prohibit such declaration,
payment or setting apart for payment or provide that such declaration, payment
or setting apart for payment would constitute a breach thereof or a default
thereunder, or if such declaration, payment or setting aside of funds is
restricted or prohibited under applicable law; provided, however,
notwithstanding anything to the contrary contained herein, a Dividend Default
may be deemed to occur and dividends on the Series B Preferred Stock shall
continue to accrue and accumulate regardless of whether: (i) any or all of the
foregoing restrictions exist; (ii) the Corporation has earnings or profits;
(iii) there are funds legally available for the payment of such dividends; or
(iv) such dividends are authorized by the Board. Accrued and unpaid dividends on
the Series B Preferred Stock will accumulate as of the Dividend Payment Date on
which they first become payable.

 

 4  

  

 

(d) Except as provided in the next sentence, if any Series B Preferred Stock is
outstanding, no dividends will be declared or paid or set apart for payment on
any Parity Shares or Junior Shares, unless all accumulated accrued and unpaid
dividends on the Series B Preferred Stock are contemporaneously declared and
paid, or declared and a sum of cash sufficient for the payment thereof set apart
for such payment, for all past Dividend Periods with respect to which full
dividends were not paid on the Series B Preferred Stock in accordance with this
Section 3. When dividends are not paid in full (or a sum sufficient for such
full payment is not so set apart for payment) upon the Series B Preferred Stock
and upon all Parity Shares, all dividends declared, paid or set apart for
payment upon the Series B Preferred Stock and all such Parity Shares shall be
declared and paid pro rata or declared and set apart for payment pro rata so
that the amount of dividends declared per share of Series B Preferred Stock and
per share of such Parity Shares shall in all cases bear to each other the same
ratio that accumulated dividends per share of Series B Preferred Stock and such
other Parity Shares (which shall not include any accumulation in respect of
unpaid dividends for prior dividend periods if such other Parity Shares do not
bear cumulative dividends) bear to each other. No interest, or sum of money in
lieu of interest, shall be payable in respect of any dividend payment or
payments on Series B Preferred Stock which may be in arrears, whether at the
Stated Rate or at the Penalty Rate.

 

(e) Except as provided in paragraph (d) of this Section 3, unless all
accumulated accrued and unpaid dividends on the Series B Preferred Stock are
contemporaneously declared and paid, or declared and a sum of cash sufficient
for the payment thereof set apart for such payment, for all past Dividend
Periods with respect to which full dividends were not paid on the Series B
Preferred Stock in accordance with this Section 3, no dividends (other than in
Common Stock or Junior Shares ranking junior to the Series B Preferred Stock as
to dividends and upon liquidation) may be declared or paid or set apart for
payment upon the Common Stock or any Junior Shares or Parity Shares, nor shall
any Common Stock or any Junior Shares or Parity Shares be redeemed, purchased or
otherwise acquired directly or indirectly for any consideration (or any monies
be paid to or made available for a sinking fund for the redemption of any such
stock) by the Corporation (except by conversion into or exchange for Junior
Shares or by redemption, purchase or acquisition of stock under any employee
benefit plan of the Corporation).

 

(f) Holders of Series B Preferred Stock shall not be entitled to any dividend in
excess of all accumulated accrued and unpaid dividends on the Series B Preferred
Stock as described in this Section 3. Any dividend payment made on the Series B
Preferred Stock shall first be credited against the earliest accumulated accrued
and unpaid dividend due with respect to such shares which remains payable at the
time of such payment.

 

Section 4. Liquidation Preference.

 

(a) Subject to the rights of the holders of Senior Shares and Parity Shares, in
the event of any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, before any payment or distribution of the
assets of the Corporation (whether capital or surplus) shall be made to or set
apart for the holders of Junior Shares, as to the distribution of assets on any
liquidation, dissolution or winding up of the Corporation, each holder of the
Series B Preferred Stock shall be entitled to receive an amount of cash per
share of the Series B Preferred Stock equal to the Stated Value plus an amount
in cash equal to all accumulated accrued and unpaid dividends thereon (whether
or not earned or declared) to the date of final distribution to such holders.
If, upon any liquidation, dissolution or winding up of the Corporation, the
assets of the Corporation, or proceeds thereof, distributable among the holders
of the Series B Preferred Stock shall be insufficient to pay in full the
preferential amount aforesaid and liquidating payments on any other shares of
any class or series of Parity Shares as to the distribution of assets on any
liquidation, dissolution or winding up of the Corporation, then such assets, or
the proceeds thereof, shall be distributed among the holders of Series B
Preferred Stock and any such other Parity Shares ratably in accordance with the
respective amounts that would be payable on such Series B Preferred Stock and
any such other Parity Shares if all amounts payable thereon were paid in full.
For the purposes of this Section 4, none of (i) a consolidation or merger of the
Corporation with one or more corporations or other entities, (ii) a sale, lease
or transfer of all or substantially all of the Corporation’s assets or (iii) a
statutory share exchange shall be deemed to be a liquidation, dissolution or
winding up, voluntary or involuntary, of the Corporation.

 

 5  

  

 

(b) Written notice of any such liquidation, dissolution or winding up of the
Corporation, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series B Preferred Stock at the respective address of such holders as the same
shall appear on the stock transfer records of the Corporation.

 

Subject to the rights of the holders of Senior Shares and Parity Shares upon
liquidation, dissolution or winding up, upon any liquidation, dissolution or
winding up of the Corporation, after payment shall have been made in full to the
holders of the Series B Preferred Stock, as provided in this Section 4, any
other series or class or classes of Junior Shares shall, subject to the
respective terms and provisions (if any) applying thereto, be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Series B Preferred Stock shall not be entitled to share therein.

 

Section 5. Status of Acquired Shares. All shares of Series B Preferred Stock
issued and purchased or otherwise acquired by the Corporation shall be restored
to the status of authorized but unissued shares of undesignated Preferred Stock
of the Corporation.

 

Section 6. Ranking. Any class or series of shares of stock of the Corporation
shall be deemed to rank:

 

(a) prior to the Series B Preferred Stock, as to the payment of dividends and as
to distribution of assets upon liquidation, dissolution or winding up, if the
holders of such class or series shall be entitled to the receipt of dividends or
of amounts distributable upon liquidation, dissolution or winding up, as the
case may be, in preference or priority to the holders of Series B Preferred
Stock (“Senior Shares”);

 

(b) on a parity with the Series B Preferred Stock, as to the payment of
dividends and as to distribution of assets upon liquidation, dissolution or
winding up, whether or not the dividend rates, dividend payment dates or
redemption or liquidation prices per share thereof be different from those of
the Series B Preferred Stock, if the holders of such class or series and the
Series B Preferred Stock shall be entitled to the receipt of dividends and of
amounts distributable upon liquidation, dissolution or winding up in proportion
to their respective amounts of accrued and unpaid dividends per share or
liquidation preferences, without preference or priority one over the other
(“Parity Shares”); and

 

 6  

  

 

(c) junior to the Series B Preferred Stock, as to the payment of dividends and
as to the distribution of assets upon liquidation, dissolution or winding up, if
such class or series shall be the Common Stock or any other class or series of
shares of stock of the Corporation now or hereafter issued and outstanding over
which the Series B Preferred Stock have preference or priority in the payment of
dividends and in the distribution of assets upon any liquidation, dissolution or
winding up of the Corporation (“Junior Shares”).

 

Section 7. Voting Rights; Director Election Rights.

 

(a) The Series B Preferred Stock shall have no voting rights, except as set
forth in this Section 7. In the circumstances identified in paragraph (b) of
Section 3 hereof, the number of directors then constituting the Board shall
increase by at least two, if not already increased by reason of similar types of
provisions with respect to Parity Shares which are entitled to similar voting
rights, and the holders of Series B Preferred Stock, together with the holders
of shares of every other series of Parity Shares upon which like voting rights
have been conferred and are exercisable (any such other series, the “Voting
Preferred Shares”), voting together as a single class regardless of series,
shall be entitled to elect two directors. Such directors shall be elected at any
annual meeting of shareholders or special meeting held in place thereof, or at a
special meeting of the holders of the Series B Preferred Stock and the Voting
Preferred Shares called as provided in paragraph (b) of this Section 7; in each
instance in accordance with the Bylaws. Such voting rights shall continue unless
and until terminated as provided in paragraph (b) of Section 3 hereof, whereupon
the terms of all persons elected as directors to the Board by the holders of the
Series B Preferred Stock and the Voting Preferred Shares shall terminate
effective immediately and the number of directors constituting the Board shall
decrease accordingly.

 

(b) At any time after the voting power conferred in paragraph (a) of this
Section 7 shall have been so vested in the holders of Series B Preferred Stock
and the Voting Preferred Shares, the Secretary of the Corporation may, and upon
the written request of any holder of Series B Preferred Stock (addressed to the
Secretary at the principal office of the Corporation) shall, call a special
meeting of the holders of the Series B Preferred Stock and of the Voting
Preferred Shares for the election of the two directors to be elected by them to
the Board as herein provided, such call to be made by notice similar to that
provided in the Bylaws of the Corporation for a special meeting of the
shareholders or as required by law. If any such special meeting required to be
called as above provided shall not be called by the Secretary within 60 days
after receipt of any such request, then any holder of Series B Preferred Stock
may call such meeting, upon the notice above provided, and for that purpose
shall have access to the share records of the Corporation for the Series B
Preferred Stock and Voting Preferred Shares. The directors elected at any such
special meeting shall hold office until the next annual meeting of shareholders
or special meeting held in lieu thereof if such term shall not have previously
terminated as above provided. If any vacancy shall occur among the directors
elected by holders of Series B Preferred Stock and holders of the Voting
Preferred Shares, a successor shall be elected by the Board, upon the nomination
of the then-remaining director elected by holders of Series B Preferred Stock
and holders of the Voting Preferred Shares or the successor of such remaining
director, to serve until the next annual meeting of shareholders or special
meeting held in place thereof if such term shall not have previously terminated
as above provided.

 

 7  

  

 

(c) So long as any shares of Series B Preferred Stock are outstanding, the
affirmative vote of the holders of at least two-thirds of the Series B Preferred
Stock and the Voting Preferred Shares at the time outstanding, acting as a
single class regardless of series, given in person or by proxy, either in
writing without a meeting or by vote at any meeting called for the purpose,
shall be necessary for effecting or validating:

 

(i) Any amendment, alteration or repeal of any of the provisions of the Articles
of Incorporation or this Statement that materially and adversely affects the
rights, preferences or voting power of the Series B Preferred Stock or the
Voting Preferred Shares; provided, however, that (A) the amendment of the
provisions of the Articles of Incorporation so as to authorize or create, or to
increase the authorized amount of, the Series B Preferred Stock or any Parity
Shares shall be deemed to materially and adversely affect the rights,
preferences or voting power of the Series B Preferred Stock or the Voting
Preferred Shares and (B) the amendment of the provisions of the Articles of
Incorporation so as to authorize or create, or to increase the authorized amount
of any Junior Shares shall not be deemed to materially or adversely affect the
rights, preferences or voting power of the Series B Preferred Stock or the
Voting Preferred Shares;

 

(ii) A statutory share exchange that affects the Series B Preferred Stock, a
consolidation with or merger of the Corporation into another entity, or a
consolidation with or merger of another entity into the Corporation, unless in
each such case each share of Series B Preferred Stock (A) shall remain
outstanding without a material and adverse change to its terms, voting powers,
preferences and rights or (B) shall be converted into or exchanged for preferred
shares of the surviving entity having preferences, voting powers, restrictions,
limitations as to dividends or distributions, qualifications and terms or
conditions of redemption thereof identical to that of a share of Series B
Preferred Stock (except for changes that do not materially and adversely affect
the Series B Preferred Stock);

 

(iii) The authorization, reclassification or creation of, or the increase in the
authorized amount of, any Senior Shares, other Parity Shares or any security
convertible into or exchangeable for Senior Shares or other Parity Shares; or

 

(iv) an increase to the size of the Board above five (5) directors other than as
set forth herein.

 

For purposes of this Section 7, each share of Series B Preferred Stock shall
have one vote per share, except that when any other series of Voting Preferred
Shares shall have the right to vote with the Series B Preferred Stock as a
single class on any matter, then the Series B Preferred Stock and such other
series shall have with respect to such matters such number of votes equal to the
stated liquidation preference thereof divided by the Stated Value. Except as set
forth herein, the Series B Preferred Stock shall not have any relative,
participating, optional or other special voting rights and powers other than as
set forth herein, and the consent of the holders thereof shall not be required
for the taking of any corporate action.

 

 8  

  

 

No amendment to these terms of the Series B Preferred Stock shall require the
vote of the holders of Common Stock (except as required by law) or any series of
Preferred Stock other than the Voting Preferred Shares.

 

Section 8. Information Rights. During any period in which the Corporation is not
subject to Section 13 or 15(d) of the Exchange Act and any shares of Series B
Preferred Stock are outstanding, the Corporation shall (a) transmit by mail to
all holders of Series B Preferred Stock, as their names and addresses appear in
the Corporation’s record books and without cost to such holders, copies of the
annual reports and quarterly reports that the Corporation would have been
required to file with the Securities and Exchange Commission (the “SEC”)
pursuant to Section 13 or 15(d) of the Exchange Act if the Corporation was
subject to such sections (other than any exhibits that would have been
required); and (b) promptly upon written request, supply copies of such reports
to any prospective holder of Series B Preferred Stock. The Corporation shall
mail the reports to the holders of Series B Preferred Stock within 15 days after
the respective dates by which the Corporation would have been required to file
the reports with the SEC if the Corporation were then subject to Section 13 or
15(d) of the Exchange Act, assuming the Corporation is a “non-accelerated filer”
in accordance with the Exchange Act.

 

Section 9. Record Holders. The Corporation and the Transfer Agent shall deem and
treat the record holder of any shares of Series B Preferred Stock as the true
and lawful owner thereof for all purposes, and neither the Corporation nor the
Transfer Agent shall be affected by any notice to the contrary.

 

Section 10. Sinking Fund. The Series B Preferred Stock shall not be entitled to
the benefits of any retirement or sinking fund.

 

[SIGNATURE PAGE FOLLOWS]

 

 9  

  

 

IN WITNESS WHEREOF, the Corporation has caused this Statement of Designation to
be duly executed and acknowledged by the undersigned officer of the Corporation
as of this 29th day of September, 2017.

 

  ATRM HOLDINGS, INC.         By: /s/ Daniel M. Koch   Name: Daniel M. Koch  
Title: President and Chief Executive Officer

 

 10  

  



 

